Case 0:20-cv-61804-RAR UNITED STATES
                        Document      DISTRICT
                                 1 Entered      COURT
                                           on FLSD Docket 09/03/2020 Page 1 of 5
                       SOUTHERN DISTRICT OF FLORIDA

                                               Case No.:
CAMILO PRADO
,

          Plaintiff,
v.

BAXTER HEALTHCARE CORPORATION

          Defendant.

______________________________________/




                                            COMPLAINT

          Plaintiff, CAMILO PRADO (“PRADO”), by counsel, sues Defendant, BAXTER

HEALTHCARE CORPORATION (“BAXTER ) and as grounds states as follows:


                                               PARTIES

     1.      PRADO, is an individual, of Hispanic ethnicity residing in Broward County and an

             "employee" as defined by and within the meaning of the Age Discrimination in Em-

             ployment Act (“ADEA”) and Title VII of the 1991 Civil Rights Act.

     2.      Defendant, BAXTER is a foreign corporation doing business within the State of Flor-

             ida and Broward County, and an “employer” within the meaning of the ADEA

     3.      This action is brought pursuant to the provisions of the Age Discrimination in Em-

             ployment Act, Title VII of the 1991 Civil Rights Act and under 42 United States

             Code §1981.




                                   JURISDICTION AND VENUE




                                                    1
Case 0:20-cv-61804-RAR Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 5



    4.    This Court has subject matter jurisdiction of this Complaint and this cause pursuant to

          28 U.S.C. § 1331 (federal question), and 28 U.S.C. § 1343 (civil rights) .

    5.    Supplemental jurisdiction is invoked as to state law claims, namely claims under the

          Florida Civil Rights Act.

    6.    Venue is properly within the Southern District of Florida, as all of the events giving ris

          to this claim occurred within this judicial district.

                                      CONDITIONS PRECEDENT

    7.    On or about January 29, 2020, PRADO filed a Charge of Discrimination with the

          United States Equal Opportunity Commission (“EEOC”) and the Florida Commis-

          sion on Human Relations.

    8.    PRADO has received a right to sue on the ADEA and Title VII race discrimination

          claims in late August, 2020.

    9.    The FCHR failed to make a “no cause” determination within 180 days of the filing

          of the Charge of Discrimination.

                                      GENERAL ALLEGATIONS

    10.   Plaintiff was born in 1971 and is presently forty nine years old. He was forty eight

          years old at the time of his termination.

    11.   Plaintiff is a Hispanic male and has been employed at the BAXTER since February

          2017 as a territory sales manager.

    12.   Plaintiff was the best performing sales manager in the region at the time of his termi-

          nation.

    13.   Plaintiff had been successfully performing both the Territory Manager/Clinical con-

          sultant role for almost two years without any additional support/compensation.




                                                      2
Case 0:20-cv-61804-RAR Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 5
    14. Plaintiff’s territory was the only territory in the country without the support of a dedi-

             cated clinical consultant

     15.     Plaintiff was consistently denied additional “clinical consultant” support.

     16.     Plaintiff was told that his position was eliminated as his territory was being merged

             into the North Florida territory.

     17.     In reality shortly before his termination in January, 2020 BAXTER hired a ‘clinical

             consultant” for PRADO’s territory.

     18.     PRADO was directed to create a detailed annual business plan, bring new hire up to

             speed on all account strategies and instructed to introduce her to all clients.

     19.     The consultant has since assumed most of Plaintiff’s duties even though she lacks the

             clinical or extensive sales experience of plaintiff.

     20.     The consultant is substantially younger than PRADO.

     21.     Additionally to the extent the territories were merged as BAXTER has claimed, the

             North Florida territory business manager, is not Hispanic and is substantially younger,

             meaning more than three years younger than Plaintiff.

     22.     His overall performance has been poor and he has been much less successful.

                                                   COUNT I

                                          AGE DISCRIMINATION

       23.     Plaintiff readopts and realleges paragraphs 1 through 22 as if fully set forth herein.

       24.     Plaintiff was discriminated on the basis of his age in favor of two substantially younger

               employees, the “consultant” and the North Florida Territory Manager.


       25.     Each of the above was substantially younger than Plaintiff and each was less qualified.




                                                      3
      26. Consequently theDocument
Case 0:20-cv-61804-RAR     Defendant 1violated the Age
                                         Entered       Discrimination
                                                   on FLSD            in Employment
                                                             Docket 09/03/2020      Act as
                                                                                 Page   4 of 5

               well as the Florida Civil Rights Act which prohibits discrimination in employment on

               the basis of age.


               WHEREFORE Plaintiff requests the following relief:

             a. Entry of judgment for economic and liquidated damages against the Defendant BAX-

               TER

             b. Entry of judgment for economic, compensatory and punitive damages under the Florida

               Civil Rights Act.

             c. Declare that BAXTER engaged in unlawful age discrimination

             d. Require BAXTER to provide Plaintiff with full backpay and as well reinstatement.

             e. In lieu of reinstatement award Plaintiff front pay together with retirement benefits, ac-

               crued and to be accrued,

             f. Award costs, interest and attorneys’ fees; and

             g. Such other and further relief as may be deemed just and proper.


                                                  COUNT II

                                        RACE DISCRIMINATION

       24.     Plaintiff readopts and realleges paragraphs 1 through 22 as if fully set forth herein.

       22.     Plaintiff was discriminated on the basis of his race in favor of the North Florida Territo-

               ry manager was was not Hispanic.


               WHEREFORE Plaintiff requests the following relief:

             a. Entry of judgment for economic compensatory and punitive damages against the De-

               fendant BAXTER under Title VII, the FC, RA and §1981.

             b. Declare that BAXTER engaged in unlawful race discrimination

             c. Require BAXTER to provide Plaintiff with full backpay and as well reinstatement.


                                                      4
Case 0:20-cv-61804-RAR Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 5
          d. In lieu of reinstatement award Plaintiff front pay together with retirement benefits, ac-

              crued and to be accrued,

           e. Award costs, interest and attorneys’ fees; and

           f. Such other and further relief as may be deemed just and proper.



                                      DEMAND FOR JURY TRIAL

           Plaintiff demands trial by jury as to all issues so triable as a matter of right.




                                                                               BY: /s/ G. Ware Cornell, Jr.
                                                                                       G. Ware Cornell, Jr.
                                                                                     Fla. Bar No.: 203920
                                                                                  ware@warecornell.com

                                                                     CORNELL & ASSOCIATES, P.A.
                                                                          2645 Executive Park Drive
                                                                                 Weston, Fla. 33331
                                                                                Tel: (954) 641-3441




                                                      5
